Appeal by the defendant, by permission, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Collini, J.), dated January 2, 2014, as denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered December 12, 2012, convicting him of criminal possession of a weapon in the second degree.
Ordered that the order is affirmed insofar as appealed from.
The Supreme Court providently exercised its discretion in denying, without a hearing, the defendant’s motion to vacate his judgment of conviction pursuant to CPL 440.10 (1) (g) on the basis of certain allegedly newly discovered evidence. The evidence proffered by the defendant was not “of such character as to create a probability that had [it] been received at the trial *1146the verdict would have been more favorable to the defendant” (CPL 440.10 [1] [g]; see People v Salemi, 309 NY 208, 216 [1955]; People v Medina, 79 AD3d 909 [2010]).
Leventhal, J.P., Dickerson, Cohen and Hinds-Radix, JJ., concur.